DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-14 are pending (claim set as filed on 07/19/2022).
Claims 1-9 stand withdrawn as being directed to the non-elected invention. Thus, only claims 10-14 are currently under examination. 
	
Priority
	This application is a 371 of PCT/US2018/029256 filed on 04/25/2018 which has provisional applications no.: 62/610,624 filed on 12/27/2017, 62/550,919 filed on 08/28/2017, and 62/489,574 filed on 04/25/2017.

Claim Interpretation
	Regarding base claim 10’s preamble reciting “A method for treating a non-healing wound in a subject”, the claimed invention as a whole is interpreted to be directed to a treatment therapy methodology because a claim’s “preamble has the import that the claim as a whole suggests for it” (MPEP 2111.02: Effect of the Preamble). 
Regarding claim 10’s last limitation and claims 13-14 pertaining to umbilical cord blood derived platelet-rich-plasma and monocytes previously stimulated with deferoxamine in culture in vitro, these limitations are interpreted as product-by-process limitations because they describe a prequel process of obtaining platelet-rich-plasma and/or monocytes. Product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113). In this instance, the distinctive structural characteristics of the product composition comprises platelet-rich-plasma, monocytes, and/or mesenchymal stromal cells.

Maintained Rejections
Claim Rejections - 35 USC §102-103, Anticipation/Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/001405 A1 - cited by the ISA and in the IDS filed on 10/25/2019).  
Bauer’s general disclosure relates to methods for producing globally activated monocytes and uses thereof (see page 1, lines 20-21).
Regarding claim 10, Bauer teaches the use of globally activated monocytes for wound healing and regenerative medicine (see page 4, lines 23-24). In particular, Bauer teaches “globally activated monocytes as described herein for use in treating ... for use in wound-healing, this means to disclose a corresponding method of treatment or method of use, e.g. method of wound-healing by administering globally activated monocytes” (see page 12, lines 14-26). Bauer teaches obtaining whole blood, a leukocyte fraction or a buffy coat thereof and a source one can also use includes blood of the umbilical cord (see pages 48-49, lines 28-18). Bauer teaches “crucial steps for the global monocyte activation and induction of DC formation seem to involve the activation of platelets by plasma components and the activation of monocytes by such activated platelets … one may obtain combinations of the various components such as a platelet-rich-plasma” (see pages 49-50, lines 23-9).
Regarding claims 11-12, Bauer teaches globally activated monocytes for use in wound healing such as chronic wounds, diabetic wounds, vascular compromised wounds including venous stasis, post-surgical wounds, etc. (see page 11, lines 14-16).
The cited reference of Bauer discloses a product composition comprising platelet-rich-plasma and monocytes from umbilical cord blood used for the administration treatment of wound healing which appears to be identical to the presently claimed method and composition thereof. Consequently, the claimed invention appears to be anticipated by Bauer’s disclosure.
However, even if the reference product and the claimed product are proven by Applicant to be slightly different (i.e. not anticipatory) based upon Bauer being silent with regards to the product-by-process limitations as noted in the claim interpretation section above, the reference product and its methodology would, nevertheless, have rendered the claimed invention obvious to one of ordinary skill in the art because the active steps and distinctive structural characteristics as claimed appear to be substantially similar to the prior art, especially in the absence of sufficient, clear, and convincing evidence to the contrary. Regarding the propriety of this type of alternative rejection, note that MPEP 2113 states that: “. . . [w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product by process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”. Moreover, the MPEP 2113 also states that: “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion.” In such a situation the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on”. In this case, burden is shifted to the Applicant to distinguish the claimed invention over the prior art. Note that the MPEP 2141.02 requires “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole”.
Thus, the claimed method and its composition thereof would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC 102-103. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claims 10-12 above, and in view of Mishra (US 2014/0356893 A1 - cited by the ISA and in the IDS filed on 10/25/2019).  
Bauer’s disclosure is discussed above as it pertains to a method for treating non-healing wound in a subject, the method comprising administering a composition comprising umbilical cord blood platelet-rich-plasma and monocytes.
However, Bauer does not teach: an allogeneic source (claim 13); or further comprises mesenchymal stromal cells (claim 14).
Mishra’s general disclosure relates to using compositions containing platelet-rich plasma for the treatment of a variety of tissue lesions (see abstract & ¶ [0003], [0009], [0085]) such as to be used to specifically treat acute or chronic wounds (see ¶ [0051]). Mishra teaches “the platelet-rich plasma composition may comprise a platelet-rich plasma derived from a human or animal source of whole blood. The platelet-rich plasma may be prepared from an autologous source, an allogenic source, a single source, or a pooled source of platelets and/or plasma” (see ¶ [0028]). Mishra teaches the composition as a combination with platelet-rich-plasma and stem cells wherein adult stem cells comprise mesenchymal stem cells, progenitor, or precursor stem cell lines of any type (see ¶ [0012], [0123]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage or employ a composition comprising a therapeutically effective amount of platelet-rich-plasma, monocytes, and/or mesenchymal stromal cells derived from an allogeneic umbilical cord blood source from the combination of Bauer and Mishra. The ordinary artisan would have been motivated to do so is because Mishra teaches mesenchymal cells may be combined with platelet-rich-plasma compositions for additive effect (e.g. both Bauer and Mishra teach treatment of chronic wound). The MPEP at 2144.06 (I) states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art”. The ordinary artisan would have had a reasonable expectation of success because both disclosures are in the same field of endeavor directed to cellular compositions for wound treatment or therapy.  

Examiner’s Response to Arguments
Applicant’s arguments filed on 07/19/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing page 6 of the remarks) that both Bauer and Mishra are silent with regards to a deferoxamine stimulation step, as discussed in the last office action, the MPEP 2141.02 requires “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole”. Firstly, as discussed in the claim interpretation section, the claimed invention as a whole is interpreted to be directed to a treatment therapy methodology because of the claim’s preamble. Secondly, the phrase “previously stimulated with deferoxamine in culture in vitro” is a product-by-process limitation which has been considered but is given limited patentable weight because it pertains to a prequel step of obtaining platelet-rich-plasma and/or monocytes. In other words, the emphasis is that the overall consideration (i.e. as a whole) is primarily administering UCB-PRP and UCB-monocytes to treat a non-healing wound in a subject. 
In response to Applicant’s argument (addressing page 6 of the remarks) that “Applicant notes that the instant application discloses numerous functional differences between deferoxamine treated and untreated monocytes and PRP which are not taught or suggested by Bauer or Mishra”, this argument is not persuasive because product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113). In other words, the focus is based on the “distinctive structural characteristics to the final product” which, in the instant case, is UCB-PRP and UCB-monocytes. For example, Applicant may demonstrate with side-by-side comparison that deferoxamine stimulation promotes cell surface marker/protein expression (e.g. CD markers) in UCB-PRP and UCB-monocytes over non-deferoxamine stimulated cells. Furthermore, the MPEP at 2111 states that “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.  The MPEP at 2103 also states “The claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Examiners must first determine the scope of a claim by thoroughly analyzing the language of the claim before determining if the claim complies with each statutory requirement for patentability (citations omitted) (“[T]he name of the game is the claim.”). Thus, the claims are interpreted in light of the specification but care is taken to not import limitations from the specification into the claims.
In response to Applicant’s argument (addressing page 7 of the remarks) that the claimed invention provides for unexpected improvement over untreated monocytes, this argument is moot in light of the maintained §102/§103 (anticipation in the alternative obviousness) claim rejections because unexpected results might be able to overcome obviousness but cannot be used to overcome the anticipation aspect. The unique claim drafting language provides for an overall method of treatment but also encompasses a product-by-process limitation wherein the peculiar nature of said limitation renders examination difficult in determining the structural differences between the claimed invention versus the prior art. Thus, Applicant is first invited to provide sufficient, clear, and convincing evidence to the contrary in order overcome the anticipation rejection. Moreover, it is suggested that the claims reflect the appropriate characteristics.

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653